Citation Nr: 1716955	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative traumatic arthritis of unspecified joints. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1976 to February 1979, and from March 1979 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Prior to certification to the Board, the Veteran submitted a signed statement, dated November 21, 2016, in which he expressed a desire to withdraw his claim for an increased rating for degenerative joint disease, cervical spine.  Therefore, that claim is not before the Board at this time. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDING OF FACT

Following a request for a VA Form 646 regarding the issue named above, the Veteran's representative emailed VA on December 16, 2016, and stated the Veteran no longer wished to pursue his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for degenerative traumatic arthritis of unspecified joints are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

VA received a signed statement from the Veteran, dated November 21, 2016, in which the Veteran expressed his desire to withdraw several claims, including his claim for an increased rating for degenerative joint disease, cervical spine.  The RO contacted the Veteran's representative in November 2016, requesting a VA Form 646 regarding the Veteran's claims for service connection degenerative traumatic arthritis and increased rating for degenerative joint disease, cervical spine.  The Veteran's representative emailed VA on December 16, 2016, and stated the Veteran no longer wished to pursue his appeal regarding those issues. 

Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for degenerative traumatic arthritis of unspecified joints.


ORDER

The claim of entitlement to service connection for degenerative traumatic arthritis of unspecified joints is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


